Appellate Case: 22-3000     Document: 010110766276      Date Filed: 11/09/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                      November 9, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  TAMATHA HENNESSEY,

        Plaintiff - Appellant,

  v.                                                         No. 22-3000

  UNIVERSITY OF KANSAS HOSPITAL
  AUTHORITY,

        Defendant - Appellee.

                          _________________________________

                      Appeal from the United States District Court
                               for the District of Kansas
                         (D.C. No. 2:21-CV-02231-EFM-TJJ)
                        _________________________________

 Mary Beth Beasley and April Fortner, University of Colorado Law School Appellate
 Advocacy Practicum (Matthew Cushing on the briefs), Boulder, Colorado, for Plaintiff –
 Appellant.

 J. Wesley Smith, Simpson, Logback, Lynch, Norris, P.A. (Trevin E. Wray with him on
 the brief), Overland Park, Kansas, for Defendant – Appellee.
                          _________________________________

 Before BACHARACH, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

 McHUGH, Circuit Judge.
                     _________________________________
Appellate Case: 22-3000      Document: 010110766276          Date Filed: 11/09/2022      Page: 2



        Tamatha Hennessey alleges a radiology technician sexually assaulted her during

 her visit to the University of Kansas hospital for emergency medical care. Proceeding pro

 se, Ms. Hennessey brought a civil action for negligent supervision against the University

 of Kansas Hospital Authority (“UKHA”), which oversees operation of the hospital.

 UKHA moved to dismiss the action, arguing Ms. Hennessey failed to plead facts

 supporting subject matter/diversity jurisdiction and that it is entitled to sovereign

 immunity. UKHA premised both arguments on it being an arm of the state of Kansas and

 therefore entitled to the same immunities as the state. But UKHA failed to support its

 motion with any evidence demonstrating it is an arm of the state or any analysis of the

 factors governing whether a state-created entity is an arm of the state. The district court,

 relying on the statutory scheme creating UKHA, Kan. Stat. Ann. §§ 76-3301–3323 (the

 “University of Kansas Hospital Authority Act” or the “Act”), took it upon itself to

 analyze whether UKHA is an arm of the state. Finding the Act characterizes UKHA as an

 entity of the state, UKHA is not autonomous from the state, and UKHA is concerned

 with state-wide rather than local functions, the district court concluded UKHA is an arm

 of the state and, therefore, dismissed Ms. Hennessey’s action.

        Ms. Hennessey appeals, raising three arguments: (1) a procedural argument that

 the burden is on UKHA to demonstrate it is an arm of the state and it failed to meet this

 burden by not presenting any evidence and not arguing the factors governing the arm-of-

 the-state analysis; (2) a substantive argument that, regardless of the burden, the

 University of Kansas Hospital Authority Act supports the conclusion that UKHA is not


                                               2
Appellate Case: 22-3000     Document: 010110766276          Date Filed: 11/09/2022     Page: 3



 an arm of the state; and (3) a fallback argument that a remand for limited discovery and

 presentation of evidence is appropriate.

        We now join every other circuit to consider the issue and hold the burden falls on

 the entity asserting it is an arm of the state. UKHA did not meet its burden. Furthermore,

 while our precedent permits a district court to raise the arm-of-the-state issue sua sponte,

 the district court erred in concluding that UKHA is not autonomous under the language of

 the University of Kansas Hospital Authority Act. Accordingly, we vacate the district

 court’s order granting UKHA’s motion to dismiss and remand for further proceedings.

                                  I.     BACKGROUND

                                 A.     Factual Allegations

        Ms. Hennessey alleges the following facts in her pro se complaint.1 See Moore v.

 Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006) (“[A]ll well-pleaded factual allegations in

 the complaint are accepted as true and viewed in the light most favorable to the

 nonmoving party.” (quotation marks and ellipsis omitted)).

        After suffering from right shoulder and left jaw pain for a few weeks,

 Ms. Hennessey sought treatment at the University of Kansas Hospital Emergency

 Room. A nurse ordered an MRI and CT scan. Jonathan McIntire, a radiology

 technician, was assigned to perform the tests. Mr. McIntire took Ms. Hennessey to a



        1
          Although Ms. Hennessey is represented by counsel on appeal, she proceeded
 pro se in the district court. Thus, we liberally construe her complaint and response to
 UKHA’s motion to dismiss, and hold these pleadings “to a less stringent standard
 than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110
 (10th Cir. 1991).
                                              3
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022    Page: 4



 radiology room in a new part of the hospital far removed from the ER. Once there,

 Mr. McIntire instructed Ms. Hennessey to change into a different hospital gown and

 then strapped Ms. Hennessey’s arms and legs to the MRI board. Mr. McIntire

 commenced the MRI.

       During the MRI, Ms. Hennessey fell asleep, possibly from Ativan medication

 administered by ER staff. Ms. Hennessey awoke to Mr. McIntire “pinching her

 nipples.” ROA at 12. Mr. McIntire then “groped one breast” and “put his mouth over

 [Ms. Hennessey’s] breasts.” Id. at 13.

       It was not until four hours after the nurse ordered the MRI and CT scan that

 Mr. McIntire completed the tests and returned Ms. Hennessey to the ER.

 Ms. Hennessey contends a radiology technician could complete the tests in an hour

 and alleges hospital personnel were unaware she was out of the ER for a longer

 period than necessary to complete the tests.

                               B.     Procedural History

       Ms. Hennessey, through counsel, initially filed a civil suit in a Wyandotte

 County, Kansas district court, naming UKHA and Mr. McIntire as defendants.

 UKHA moved for judgment on the pleadings, raising various immunity and failure-

 to-state-a-claim defenses. Before the state district court ruled on the motion,

 Ms. Hennessey and UKHA stipulated to the voluntary dismissal of the action without

 prejudice.




                                            4
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022       Page: 5



       Proceeding pro se, Ms. Hennessey turned to federal court, filing the action

 underlying this appeal in the United States District Court for the District of Kansas.2

 In describing the parties, Ms. Hennessey alleged she was “a resident of the State of

 Missouri residing [in] Belton, MO.” Id. at 6. And Ms. Hennessey alleged UKHA “is

 and was a corporate entity established by law that operates the hospital located at

 4000 Cambridge Street, Kansas City, Kansas 66106.” Id. In a section labeled

 “Jurisdiction and Venue,” Ms. Hennessey pleaded that “[j]urisdiction is proper

 because Defendant is a Kansas corporation and/or entity operating a hospital located

 in Kansas City, Wyandotte County, Kansas.” Id. at 7. Ms. Hennessey’s filing raised a

 single claim against UKHA for negligent supervision.

       Supported by a three-page memorandum of law, UKHA moved to dismiss for

 lack of subject matter jurisdiction and based on sovereign immunity. In pertinent

 part, the memorandum of law read:

       While the Petition generally states that Plaintiff is a citizen of Missouri,
       she does not explicitly assert diversity jurisdiction. If she did assert
       diversity jurisdiction, however, sovereign immunity would similarly
       prevent the Court from allowing the case to proceed. The University of
       Kansas Hospital Authority is an instrumentality of the State of Kansas,
       and Eleventh Amendment immunity would prohibit a federal exercise of
       personal jurisdiction as to this Defendant. See K.S.A. 76-3304(a);
       Perkins v. Univ. of Kan. Med. Ctr., 2014 U.S. Dist. LEXIS 47491, *9-10
       (D. Kan. Apr. 7, 2014), citing Ellis v. University of Kansas Medical
       Center, 163 F.3d 1186, 1196 (10th Cir. 1998).

       2
          Although Ms. Hennessey filed her action in the District of Kansas, the
 caption of her filing identified the court as “In The District Court of Wyandotte
 County Kansas.” ROA at 6. Ms. Hennessey subsequently moved to amend or correct
 the caption to identify the District of Kansas as the court in which she filed the
 action, and the district court granted the motion.
                                              5
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022      Page: 6




 Id. at 26–27. UKHA neither submitted any evidence in support of its motion nor

 identified or analyzed the factors governing whether an entity is an arm of the state.

 Ms. Hennessey responded to UKHA’s motion to dismiss by arguing she (1) pleaded

 the elements of diversity jurisdiction by identifying the state of residence of each

 party and (2) could overcome sovereign immunity because UKHA was a corporate

 entity and a political subdivision of the state. Ms. Hennessey, however, did not

 request any discovery on the arm-of-the-state issue underlying UKHA’s subject

 matter jurisdiction and sovereign immunity defenses.

       UKHA filed a reply. On the issue of subject matter jurisdiction, UKHA

 contended it was an instrumentality and arm of the state such that it was therefore not

 a citizen of any state for purposes of diversity jurisdiction. But, once again, UKHA

 provided no factual support and no real analysis on this point, stating only:

       Plaintiff argues she invoked the jurisdiction of the United States District
       Court based upon diversity of citizenship as provided for in 28 U.S.C.
       § 1332. “To sustain diversity jurisdiction there must exist an ‘actual’,
       ‘substantial’, controversy between citizens of different states from all
       parties on the other side.” City of Indianapolis v. Chase Nat’l Bank of
       City of N.Y., 314 U.S. 63, 69 (1941). First and foremost, a state is not a
       citizen for purposes of diversity jurisdiction. Moor v. Cty. of Alameda,
       411 U.S. 693, 717, 93 S. Ct. 1785, 1800 (1973). Defendant University
       of Kansas Hospital Authority is an instrumentality of the State of
       Kansas; therefore, it is not a citizen of the State for diversity purposes.
       See Wilkins v. Kan. Dep’t of Labor, No. 6:12-CV-01363-JAR-KMH,
       2013 U.S. Dist. LEXIS 19912, at *5 (D. Kan. Feb. 14, 2013); Perkins v.
       Univ. of Kan. Med. Ctr., No. 13-2530-JTM, 2014 U.S. Dist. LEXIS
       47491, at *6 (D. Kan. Apr. 7, 2014). Therefore, this Court lacks
       diversity jurisdiction over Plaintiff’s claims.



                                            6
Appellate Case: 22-3000    Document: 010110766276         Date Filed: 11/09/2022      Page: 7



 Id. at 89. As to sovereign immunity, UKHA argued (1) entities created by and

 serving as alter egos of the state are entitled to sovereign immunity; and (2) it had not

 waived its right to sovereign immunity. UKHA supported the former argument with

 the following passage:

        The University of Kansas Hospital Authority . . . was created by the
        University of Kansas Hospital Act . . . in 1998. K.S.A. 76-3304(a). The
        act established the Authority as “a body politic and corporate, with
        corporate succession” whose exercise of rights, powers, and privileges
        are “deemed and held to be the performance of an essential government
        function.” Id. A nineteen-member board of directors, thirteen of which
        are appointed by the governor and subject to confirmation by the senate,
        governs the Authority. K.S.A. 77-3304(b). Additionally, the Act grants
        the Authority the “duties, privileges, immunities, rights, liabilities, and
        disabilities of a body corporate and a political instrumentality of the
        state.” K.S.A 77-3308(a)(1). Therefore, the immunity to suit in federal
        court granted to the State of Kansas by the Eleventh Amendment to the
        United States Constitution has been bestowed upon the Authority.

 Id. at 90.

        The district court undertook the heavy lifting that UKHA did not undertake in

 its motion to dismiss. The district court began by identifying the four factors from

 Steadfast Ins. Co. v. Agriculture Ins. Co., 507 F.3d 1250, 1253 (10th Cir. 2007), that

 govern the initial inquiry in the arm-of-the-state analysis—(1) state law

 characterization of the entity, (2) the entity’s autonomy from the state, (3) the entity’s

 finances and financial independence from the state, and (4) whether the entity

 addresses matters of local or state-wide concern. Although recognizing UKHA failed

 to present any evidence, the district court attempted to sua sponte analyze the four

 Steadfast factors by turning to the language of the University of Kansas Hospital


                                             7
Appellate Case: 22-3000    Document: 010110766276         Date Filed: 11/09/2022      Page: 8



 Authority Act. The district court concluded the Act characterized UKHA as an arm of

 the state, entitled to the “privileges” and “immunities” of a “body corporate and a

 political instrumentality of the state.” Id. at 112 (quoting Kan. Stat. Ann. § 76-

 3308(a)(1)). The district court, for purposes of the fourth factor, also concluded

 UKHA served the goals of the citizens of Kansas such that it addressed matters of

 state-wide concern. The district court further found that the autonomy factor favored

 an arm-of-the-state conclusion, looking at (1) the appointment process for UKHA’s

 Board of Directors; (2) the state’s ownership of buildings in which UKHA operates;

 and (3) the requirement that UKHA obtain approval from the state before repairing or

 constructing any building. As for the finances factor, the district court indicated the

 factor was “difficult” to analyze in the absence of evidence but observed UKHA

 could not levy taxes and surmised that UKHA receives some state funding. Id. at 114.

 Concluding that at least three of the Steadfast factors favored an arm-of-the-state

 conclusion, the district court determined it could overlook the uncertainty on the

 finances factor and that UKHA was an arm of the state. From this determination, the

 district court concluded UKHA (1) was not a citizen of any state for purposes of

 diversity jurisdiction such that diversity of citizenship and subject matter jurisdiction

 were lacking, and (2) was entitled to sovereign immunity. Accordingly, the district

 court granted UKHA’s motion to dismiss.

       On appeal, Ms. Hennessey is now represented by the University of Colorado

 Law School Appellate Advocacy Practicum. In her opening brief, Ms. Hennessey


                                             8
Appellate Case: 22-3000      Document: 010110766276           Date Filed: 11/09/2022      Page: 9



 raises three arguments. First, Ms. Hennessey advances a procedural argument,

 contending the burden is on UKHA to prove it is an arm of the state and it could not

 have met its burden where it never identified, analyzed, or presented any evidence on

 the Steadfast factors. Second, Ms. Hennessey argues an analysis of the University of

 Kansas Hospital Authority Act under the Steadfast factors favors the conclusion that

 UKHA is not an arm of the state. Third, and in the alternative, Ms. Hennessey

 contends that if we are unsure whether UKHA is an arm of the state, we could

 remand for limited discovery on the Steadfast factors, particularly the factors

 regarding UKHA’s autonomy from the state and its finances.

                                       II.     DISCUSSION

        We start by providing the standard of review. Then we discuss sovereign

 immunity and the analytical framework and factors governing the arm-of-the-state

 analysis. Next, we consider the legal question of whether a plaintiff or the entity asserting

 it is an arm of the state has the burden of proof relative to the arm-of-the-state factors.

 Finally, after concluding this burden falls on the entity asserting it is an arm of the state,

 we assess whether UKHA met its burden.

                                  A.         Standard of Review

        We review a district court’s grant of a motion to dismiss de novo. Albers v. Bd.

 of Cnty. Comm’rs, 771 F.3d 697, 700 (10th Cir. 2014). Specific to a dismissal for

 lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

 12(b)(1), we review the dismissal de novo but review any factual findings underlying


                                                  9
Appellate Case: 22-3000      Document: 010110766276          Date Filed: 11/09/2022       Page: 10



  the dismissal for clear error. Stuart v. Colo. Interstate Gas Co., 271 F.3d 1221, 1225

  (10th Cir. 2001). We also “review de novo the district court’s dismissal based on

  sovereign immunity.” Mojsilovic v. Okla. ex rel. Bd. of Regents for Univ. of Okla.,

  841 F.3d 1129, 1131 (10th Cir. 2016).

     B.      Sovereign Immunity and Legal Framework for Arm-of-the-State Analysis

          The Eleventh Amendment states that “[t]he Judicial power of the United States

  shall not be construed to extend to any suit in law or equity, commenced or prosecuted

  against one of the United States by Citizens of another State, or by Citizens or Subjects of

  any Foreign State.” U.S. Const. Amend. XI. Derived from this language “is the privilege

  of the sovereign not to be sued without its consent.” Va. Office of Protection & Advocacy

  v. Stewart, 563 U.S. 247, 253 (2011). But although the Eleventh Amendment imposes a

  jurisdictional limitation on a court’s ability to hear a case against a state once raised by

  the state, Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73 (2000), it “does not automatically

  destroy original jurisdiction” because a “[s]tate can waive the defense,” Wisc. Dep’t of

  Corrs. v. Schacht, 524 U.S. 381, 389 (1998).

          “In terms of scope, Eleventh Amendment immunity extends to states and state

  entities but not to counties, municipalities, or other local government entities.”

  Steadfast Ins. Co., 507 F.3d at 1253; see also Sturdevant v. Paulsen, 218 F.3d 1160,

  1164 (10th Cir. 2000) (“[T]he arm-of-the-state doctrine bestows immunity on entities

  created by state governments that operate as alter egos or instrumentalities of the

  states.” (quotation marks omitted)). “If a state entity is more like a political


                                                10
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022     Page: 11



  subdivision—such as a county or city—than it is like an instrumentality of the state,

  that entity is not entitled to Eleventh Amendment immunity.” Steadfast Ins. Co., 507

  F.3d at 1253. “Although ultimately a matter of federal law, arm-of-the-state status

  must be determined in each case by reference to the particular state laws

  characterizing the entity.” Sturdevant, 218 F.3d at 1164; see also Duke v. Grady

  Mun. Schls., 127 F.3d 972, 975 (10th Cir. 1997) (“[T]hat federal question can be

  answered only after considering the provisions of state law that define the agency’s

  character.” (quoting Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429 n.5

  (1997))).

        In assessing whether an entity is an arm of the state, we employ a two-step

  process. Duke, 127 F.3d at 978; see also Hess v. Port Auth. Trans-Hudson Corp., 513

  U.S. 30, 47 (1994) (“When indicators of immunity point in different directions, the

  Eleventh Amendment’s twin reasons for being remain our prime guide.”).3 As an

  initial, sometimes dispositive, step, we evaluate four “primary factors”:




        3
           Hess v. Port Authority Trans-Hudson Corp. involved an entity created by an
  interstate compact with Congressional approval rather than an entity created by a
  single state. 513 U.S. 30, 40–41 (1994). The Supreme Court, however, has cited
  Hess, without qualification, in subsequent cases featuring arm-of-the-state analyses
  involving entities created by a single state. See Auer v. Robbins, 519 U.S. 452, 456
  n.1 (1997); Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 430 (1997). Thus,
  circuit courts have presumed principles set forth in Hess are applicable to the analysis
  of an intrastate entity created by a single state. Fresenius Med. Care Cardiovascular
  Res., Inc. v. Puerto Rico & Caribbean Cardiovascular Ctr. Corp., 322 F.3d 56, 64–
  68 (1st Cir. 2003); see also Takle v. Univ. of Wis. Hosp. & Clinics Auth., 402 F.3d
  768, 769–72 (7th Cir. 2005) (citing Hess while conducting analysis of entity created
  by a single state).
                                              11
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022     Page: 12



        First, we assess the character ascribed to the entity under state law.
        Simply stated, we conduct a formalistic survey of state law to ascertain
        whether the entity is identified as an agency of the state. Second, we
        consider the autonomy accorded the entity under state law. This
        determination hinges upon the degree of control the state exercises over
        the entity. Third, we study the entity’s finances. Here, we look to the
        amount of state funding the entity receives and consider whether the
        entity has the ability to issue bonds or levy taxes on its own behalf.
        Fourth, we ask whether the entity in question is concerned primarily
        with local or state affairs. In answering this question, we examine the
        agency’s function, composition, and purpose.

  Steadfast Ins. Co., 507 F.3d at 1253 (double emphasis added).

        If these factors are in conflict and point in different directions, a court should

  proceed to the second step and consider the “twin reasons” underlying the Eleventh

  Amendment—avoiding an afront to the dignity of the state and the impact of a

  judgment on the state treasury. Duke, 127 F.3d at 978 (quoting Hess, 513 U.S. at 47);

  see also Fresenius Med. Care Cardiovascular Res., Inc. v. Puerto Rico & Caribbean

  Cardiovascular Ctr. Corp., 322 F.3d 56, 65 (1st Cir. 2003) (“If the structural

  indicators point in different directions, then the second stage of analysis comes into

  play.”). Of these twin reasons, the “foremost” reason for sovereign immunity is

  avoiding state liability for any judgment against the entity. U.S. ex rel. Sikkenga v.

  Regence Bluecross Blueshield of Utah, 472 F.3d 702, 718 (10th Cir. 2006),

  abrogated on other grounds by Cochise Consultancy, Inc. v. U.S. ex rel. Hunt, 139 S.

  Ct. 1507, 1511 n.* (2019); see also Fresenius Med. Care Cardiovascular Res., Inc.,

  322 F.3d at 66 (“[T]he circuits almost uniformly find that, when there is an ambiguity

  about the direction in which the structural analysis points, the potential payment from


                                             12
Appellate Case: 22-3000     Document: 010110766276         Date Filed: 11/09/2022      Page: 13



  the state treasury is the most critical factor in determining whether an entity is

  operating as an arm of the state.” (citing 17A J.W. Moore, Moore’s Federal Practice

  § 123.23(4)(b), a 123–60 & n.51 (3d ed. 2000))); Duke, 127 F.3d at 974 (“The

  Supreme Court has indicated more recently that ‘the vulnerability of the State’s purse

  is the most salient factor in Eleventh Amendment determinations’” (brackets omitted)

  (quoting Hess, 513 U.S. at 48)).

         The focus of this judgment liability issue is on direct legal liability and not on

  any indirect or practical loss of funds to the state. Sikkenga, 472 F.3d at 718; see also

  Duke, 127 F.3d at 981 (“We interpret Doe to require us to focus on legal liability for

  a judgment, rather than practical, or indirect, impact a judgment would have on a

  state’s treasury.” (citing Doe, 519 U.S. at 429–30)). While focusing on legal liability

  rather than practical effect may “ignore[] economic reality,” it “provides a clear and

  workable test in this very confused area of the law. It directs courts away from

  having to make case-by-case fact-specific determinations of the practical impact on

  state treasuries.” Duke, 127 F.3d at 981. “Where it is clear that the state treasury is

  not at risk, then the control exercised by the state over the entity does not entitle the

  entity to Eleventh Amendment immunity.” Fresenius Med. Care Cardiovascular

  Res., Inc., 322 F.3d at 65.

         As to the dignity of the state, a court must remember that where “the state has

  not clearly demarcated the entity as sharing its sovereignty, there is great reason for

  caution” because “[i]t would be every bit as much an affront to the state’s dignity and


                                              13
Appellate Case: 22-3000      Document: 010110766276         Date Filed: 11/09/2022      Page: 14



  fiscal interests were a federal court to find erroneously that an entity was an arm of

  the state, when the state did not structure the entity to share its sovereignty.” Id. at

  63. To this point, “[n]ot all entities created by states are meant to share state

  sovereignty. Some entities may be part of an effort at privatization, representing an

  assessment by the state that the private sector may perform a function better than the

  state.” Id. at 64. In fact, incorrectly designating an entity as an arm of the state may

  have negative consequences on the state’s goal of creating an entity with better

  commercial and employee hiring bargaining power based on its independent

  structure. Id.

                   C.   Burden on Entity Asserting Arm-of-the-State Status

         Before analyzing whether UKHA is an arm of the state, it is necessary to

  determine whether Ms. Hennessey or UKHA bore the burden on this matter. This

  question is a matter of first impression for our circuit. See Patterson v. Rural Water Dist.

  2, 438 F. Supp. 3d 1258, 1268 (W.D. Okla. 2020) (“Neither the Supreme Court nor the

  Tenth Circuit has decided who carries the burden of persuasion regarding Eleventh

  Amendment immunity.”); see also Ross v. Colo. Dep’t of Transp., No. 11-cv-02603-

  REB-KMT, 2012 WL 5975086, at *5 (D. Colo. Nov. 14, 2012). Other circuits, however,

  unanimously agree that the burden falls on the entity asserting it is an arm of the state

  when the issue arises solely in the context of sovereign immunity.4 See Woods v. Rondout



         4
         District court decisions both within our circuit and in other circuits without
  precedent on the issue also advance the position that the burden falls on the entity

                                               14
Appellate Case: 22-3000      Document: 010110766276          Date Filed: 11/09/2022     Page: 15



  Valley Central Sch. Dist. Bd. of Educ., 466 F.3d 232, 237 (2d Cir. 2006) (collecting cases

  from Third, Fifth, Sixth, Seventh, and Ninth Circuits and stating, “[w]e now join these

  sister courts in holding that the governmental entity invoking the Eleventh Amendment

  bears the burden of demonstrating that it qualifies as an arm of the state entitled to share

  in its immunity”); Fresenius Med. Care Cardiovascular Res., Inc. v. Puerto Rico &

  Caribbean Cardiovascular Ctr. Corp., 322 F.3d 56, 61 (1st Cir. 2003) (“[T]he entity

  asserting Eleventh Amendment immunity[] bears the burden of showing it is an arm of

  the state.”). For four reasons, we adopt the position advanced by this persuasive

  authority.

         First, we have described sovereign immunity as a “defense” that a state or a state-

  formed entity may assert. Steadfast Ins. Co., 507 F.3d at 1252. Although some exceptions

  exist, the defendant typically bears the burden when asserting a defense.

         Second, in assigning the burden, we are cognizant of which party possesses the

  evidence on the issue. As stated by the Ninth Circuit when assigning the burden to the



  asserting arm-of-the-state status. See Brady v. Office of the Cnty. Prosecutor, No. 19-
  16348 (ES) (SCM), 2020 WL 5088634, at *2–3 (D. N.J. Aug. 28, 2020); Robinson v.
  Paulhus, No. 19-12572 (MAS) (TJB), 2020 WL 2732132, at *2 (D. N.J. May 22,
  2020); Patterson v. Rural Water Dist. 2, 438 F. Supp. 3d 1258, 1268 (W.D. Okla.
  2020);Giddings v. Utah Transit Auth., 107 F. Supp. 3d 1205, 1208 (D. Utah 2015);
  Ross v. Colo. Dep’t of Transp., No. 11-cv-02603-REB-KMT, 2012 WL 5975086 at
  *5 (D. Colo. Nov. 14, 2012); Thomas v. Guffy, No. Civ-07-823-W, 2008 WL
  2884368, at *1, *4 (W.D. Okla. July 25, 2008) (order adopting report and
  recommendation with report and recommendation attached to order); Teichgreaeber
  v. Memorial Union Corp. of the Emporia State Univ., 946 F. Supp. 900, 903 (D. Kan.
  1996); see also Reynolds v. Flynn, No. 21-cv-01154-RM-NYM, 2022 WL 252327, at
  *6 (D. Colo. Jan. 27, 2022) (placing burden on sheriff sued in official capacity to
  establish county was an arm of the state).
                                             15
Appellate Case: 22-3000       Document: 010110766276          Date Filed: 11/09/2022       Page: 16



  entity asserting arm-of-the-state status, it is a “familiar principle that, ‘when the true facts

  relating to a disputed issue lie peculiarly within the knowledge of’ one party, the burden

  of proof may properly be assigned to that party ‘in the interest of fairness.’” ITSI T.V.

  Prods., Inc. v. Agric. Assocs., 3 F.3d 1289, 1292 (9th Cir. 1993) (brackets omitted)

  (quoting United States v. Hayes, 369 F.2d 671, 676 (9th Cir. 1966)). Here, while the text

  of the University of Kansas Hospital Authority Act is readily available to a would-be

  plaintiff, UKHA is in possession of key evidence regarding its finances, day-to-day

  operations, and operating procedures. Accordingly, it makes sense to assign the burden to

  UKHA.5

         Third, placing the burden on the party asserting sovereign immunity indirectly

  advances one of the primary purposes of sovereign immunity. “Sovereign immunity does

  not merely constitute a defense to monetary liability or even to all types of liability.

  Rather, it provides an immunity from suit.” Fed. Maritime Comm’n v. S.C. State Ports

  Auth., 535 U.S. 743, 766 (2002). If the burden is placed on the plaintiff to rebut a blanket

  and cursory assertion of sovereign immunity like the one advanced by UKHA, the

  plaintiff will need to seek limited discovery to obtain the evidence necessary to sustain

  her burden. But if the burden is placed on the defendant, the defendant will put forth its



         5
           At oral argument, UKHA contended a plaintiff could obtain evidence on
  these matters through an open records request. Aside from whether the average pro se
  litigant could successfully navigate the open records request process, we doubt a
  plaintiff, counseled or pro se, would pursue an open records request for information
  the party could obtain through limited discovery. And, as discussed next, placing the
  burden on the entity asserting arm-of-the-state status, rather than requiring limited
  discovery, advances one of the primary goals of sovereign immunity.
                                             16
Appellate Case: 22-3000      Document: 010110766276          Date Filed: 11/09/2022      Page: 17



  evidence with its motion, potentially obviating the need for discovery. And if discovery is

  avoided, the district court may resolve the motion raising the sovereign immunity issue

  more quickly, giving an entity entitled to sovereign immunity the benefits of immunity

  sooner.

         Fourth, assigning the burden to the entity asserting it is an arm of the state is

  consistent with our precedent assigning the burden in a similar sovereign immunity

  context. Within the context of the Foreign Sovereign Immunities Act (“FSIA”) and the

  right of a foreign sovereign to assert immunity from suit, we have held the foreign

  sovereign bears the initial burden of making a prima facie showing of immunity, and a

  burden of rebutting evidence presented by a plaintiff to overcome that prima facie

  showing. Southway v. Cent. Bank of Nigeria, 328 F.3d 1267, 1271 (10th Cir. 2003).

  Indeed, other courts have found the assignment of the burden in the foreign sovereign

  immunity context instructive when placing the burden on the entity asserting sovereign

  immunity under the Eleventh Amendment. Woods, 466 F.3d at 238; ITSI T.V. Prods.,

  Inc., 3 F.3d at 1292.

         For these four reasons, and given the weight of persuasive authority, we conclude

  the burden falls on UKHA to establish it is an arm of the state and, therefore, entitled to

  sovereign immunity. In concluding the burden in this case falls on UKHA, we recognize

  but dispel two countervailing points.

         First, our precedent allows a district court to raise Eleventh Amendment sovereign

  immunity sua sponte. U.S. ex rel. Burlbaw v. Orenduff, 548 F.3d 931, 942 (10th Cir.


                                               17
Appellate Case: 22-3000      Document: 010110766276         Date Filed: 11/09/2022      Page: 18



  2008); see also Colby v. Herrick, 849 F.3d 1273, 1276–78 (10th Cir. 2017) (raising arm-

  of-the-state issue within sovereign immunity sua sponte); Elam Const., Inc. v. Reg.

  Transp. Dist., 129 F.3d 1343, 1345 (10th Cir. 1997) (raising sovereign immunity sua

  sponte where defendant contended it was an arm of the state and not a citizen for

  purposes of 42 U.S.C. § 1983 action). On the surface, the ability of a court to raise an

  issue sua sponte cuts against placing a burden on the party who might raise a defense of

  entitlement to immunity. However, although a district court may raise the issue sua

  sponte, “it is not obligated to do so.” Burlbaw, 548 F.3d at 942. Consistent with this

  discretion, a district court may properly raise and resolve the sovereign immunity issue

  sua sponte where judicially noticeable evidence clearly resolves an entity’s arm-of-the-

  state status and entitlement to sovereign immunity. But a district court should refrain

  from resolving the sovereign immunity issue, without evidence from the parties, where

  judicially noticeable evidence on the Steadfast factors points in different directions.

  Further, in instances of conflicting evidence from judicially noticeable sources, if the

  district court opts to raise the sovereign immunity issue sua sponte, the burden remains

  with the entity that would benefit from arm-of-the-state status. Under this framework, a

  court’s ability to sua sponte raise sovereign immunity where an arm-of-the-state analysis

  is required is preserved and operates in harmony with the burden falling on the entity

  where the Steadfast factors point in conflicting directions based solely on judicially

  noticeable evidence.




                                               18
Appellate Case: 22-3000      Document: 010110766276           Date Filed: 11/09/2022         Page: 19



         Second, an arm-of-the-state determination not only implicates sovereign immunity

  but may also impact whether the district court has subject matter jurisdiction over the

  cause of action. Ms. Hennessey, in advancing only a state law claim for negligent

  supervision, relied exclusively on diversity jurisdiction to bring her action in federal

  court. “The district courts shall have original jurisdiction of all civil actions where the

  matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

  costs, and is between . . . citizens of different States.” 28 U.S.C. § 1332(a). Meanwhile,

  “a State is not a ‘citizen’ for purposes of diversity jurisdiction” and, by extension, an

  “arm or alter ego of the State” is also not a citizen of a state. Moor v. Alameda Cnty., 411

  U.S. 693, 717 (1973). Thus, if UKHA is an arm of the state, then it is not a citizen of

  Kansas for purposes of diversity jurisdiction and Ms. Hennessey cannot satisfy the

  “citizens of different States” requirement of § 1332(a).

         It is well established that “[i]t is incumbent upon the plaintiff properly to allege the

  jurisdictional facts, according to the nature of the case.” McNutt v. Gen. Motors

  Acceptance Corp. of Ind., Inc., 298 U.S. 178, 182 (1936). This includes the “party

  invoking diversity jurisdiction bear[ing] the burden of proving its existence.” Middleton

  v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014). From this, one might conclude that

  even though the burden is on UKHA to prove it is an arm of the state for purposes of

  sovereign immunity, the burden is on Ms. Hennessey to establish UKHA is not an arm of

  the state for purposes of subject matter jurisdiction. But the burden on the plaintiff to

  establish jurisdiction does not extend this far. Rather, once the plaintiff sufficiently


                                                19
Appellate Case: 22-3000      Document: 010110766276          Date Filed: 11/09/2022         Page: 20



  alleges and adequately supports that an entity was created in and principally operates

  within a state, the plaintiff has met her burden and the burden shifts to the entity to

  demonstrate it is an arm of the state. We reach this conclusion in part because, like in the

  sovereign immunity context, it is the defendant, not the plaintiff, that possesses the

  evidence essential to the arm-of-the-state inquiry. Cf. ITSI T.V. Prods., Inc., 3 F.3d at

  1292. Furthermore, although the Supreme Court has stated sovereign immunity “partakes

  of the nature of a jurisdictional bar,” Welch v. Tex. Dep’t of Highways & Pub. Transp.,

  483 U.S. 468, 476 n.6 (1987) (quoting Edelman v. Jordan, 415 U.S. 651, 678 (1974)),

  courts have already shifted the burden to the defendant on the arm-of-the-state inquiry in

  the sovereign immunity context such that it is natural to also do so where the identical

  inquiry impacts the diversity-of-citizenship basis for subject matter jurisdiction. Finally,

  placing a burden on the entity claiming arm-of-the-state status is similar to the placement

  of burdens in the foreign sovereign context, where the FSIA provides the “exclusive

  source of jurisdiction for claims against foreign states or their instrumentalities,” but the

  “‘foreign state [must] make[] a prima facie showing of immunity’” and may be required

  to “meet its ultimate burden of proving that [an exception allowing for suit] does not

  apply.” Southway, 328 F.3d at 1271 (quoting Gen. Elec. Capital Corp. v. Grossman, 991

  F.2d 1376, 1382 (8th Cir. 1993)).

         For these reasons, we conclude the burden is on the entity asserting it is an arm of

  the state, both for purposes of sovereign immunity and for purposes of an attack on a




                                                20
Appellate Case: 22-3000      Document: 010110766276          Date Filed: 11/09/2022     Page: 21



  prima facie showing of diversity jurisdiction. We now turn to whether UKHA met its

  burden.

               D.     UKHA did not Meet its Burden and Remand is Required

         Review of UKHA’s memorandum in support of its motion to dismiss and its reply

  brief on its motion to dismiss clearly demonstrates UKHA did not even attempt to meet

  its burden. Neither document so much as identified the four Steadfast factors, no less

  cited evidence relevant to the factors or analyzed the factors. All UKHA did before the

  district court was cite to the University of Kansas Hospital Authority Act.

         Under the framework discussed earlier, a district court may sua sponte raise and

  resolve the arm-of-the-state inquiry only where judicially noticeable evidence clearly

  resolves the inquiry. This is not such a case. While the Act may provide a sufficient basis

  to resolve two of the Steadfast factors—the state’s characterization of UKHA and

  UKHA’s focus on matters of state-wide concern—in favor of UKHA being an arm of the

  state, it does not support such a conclusion on the finances factor or, as we discuss later,

  the autonomy factor. Accordingly, we assume the state’s characterization of UKHA and

  UKHA’s focus on state-wide concerns support the district court’s decision and address

  only the Steadfast factors we conclude weigh against the district court’s ruling.

  1.     Finances Factor

         In considering the finances factor a court must look to “the amount of state

  funding the entity receives and consider whether the entity has the ability to issue bonds

  or levy taxes on its own behalf.” Steadfast Ins. Co., 507 F.3d at 1253; see also Sikkenga,


                                               21
Appellate Case: 22-3000      Document: 010110766276           Date Filed: 11/09/2022      Page: 22



  472 F.3d at 721 (considering whether the bulk of an entity’s operating funds come from

  its own revenues or from the state). The inability of an entity to levy taxes, combined

  with its receipt of all or most of its funding from the state, will serve as a strong indicator

  that the entity is an arm of the state. Duke, 127 F.3d at 980. Likewise, if an entity cannot

  levy taxes and its ability to issue bonds is subject to state review or state procedures, this

  is also an indicator that the entity is an arm of the state. Sturdevant, 218 F.3d at 1170.

  Conversely, an entity’s ability to generate its own revenue so as not to need financial

  assistance from the state supports a finding that the entity is not an arm of the state. Hess,

  513 U.S. at 45. Finally, we consider the existence, or lack thereof, of regulations on how

  an entity may handle its finances and whether the entity’s funds are “classified as ‘public

  funds.’” Steadfast Ins. Co., 507 F.3d at 1254 (quoting Okla. Stat. tit. 82, § 861A(A)).

         Without evidence of UKHA’s financing and revenue streams we are unable to

  fully assess the factor. But what we do know from the text of the University of

  Kansas Hospital Authority Act supports the conclusion that UKHA is not an arm of

  the state. The “Findings, purpose” provision of the Act indicates the hospital needed

  to have a means of earning revenues necessary for operation so as “to remain

  economically viable to earn revenues necessary for its operation and to engage in

  arrangements with public and private entities” and to compete with private healthcare

  providers. Kan. Stat. Ann. § 76-3302(a)(6). From a more concrete perspective, the

  Act gives the board of UKHA authority to set the salary of employees, including the

  president, and to decide whether to provide supplemental benefits for employees.


                                                22
Appellate Case: 22-3000      Document: 010110766276       Date Filed: 11/09/2022     Page: 23



  Kan. Stat. Ann. §§ 76-3304(l), (m), 76-3308(a)(14), 76-3311(a). UKHA also has the

  power to “borrow money . . . and pledge all or any part of [its] assets therefor.” Kan.

  Stat. Ann. § 76-3308(a)(6). And UKHA may make loans to corporations,

  partnerships, associations, joint ventures, and other entities. Kan. Stat. Ann. § 76-

  3308(e).

         The Act also gives UKHA wide authority to open and maintain bank accounts.

  For instance, the Act, when describing UKHA’s powers and duties, instructs that

  UKHA has the power to “deposit moneys of [UKHA] in any banking institution

  within or without the state or in any depository authorized to receive such deposits,

  one or more persons to act as custodians of the moneys of [UKHA].” Kan. Stat. Ann.

  § 76-3308(a)(12). Similarly, a later provision of the Act states:

         all moneys of [UKHA] shall be deposited in one or more bank or trust
         companies in one or more special accounts. All banks and trust
         companies are authorized to give security for such deposits if required
         by [UKHA]. The moneys in such accounts shall be paid out on a
         warrant or other orders of the treasurer of [UKHA] or any such other
         person or persons as [UKHA] may authorize to execute such warrants or
         orders.

  Kan. Stat. Ann. § 76-3308(f) (emphasis added). From these provisions, it is clear the

  legislature envisioned that UKHA would have its own funds and would manage those

  funds outside of the state treasury.

         Evidencing the rather obvious fact that UKHA generates revenues, the Act

  authorizes UKHA to hire one or more “collection services provider[s].” Kan. Stat. Ann.

  § 76-3308(h). And, UKHA has the ability to control the amount of revenue it generates in


                                             23
Appellate Case: 22-3000      Document: 010110766276           Date Filed: 11/09/2022         Page: 24



  that it has the power to “fix, revise, charge and collect rates, rentals, fees and other

  charges for services or facilities furnished by or on behalf of [UKHA],” without the

  affixing of said rates being subject to supervision or regulation by the state. Kan. Stat.

  Ann. § 76-3308(a)(15).

         Even if UKHA’s ability to generate revenues and control those monies was

  insufficient for the finance factor to counsel against an arm-of-the-state finding, UKHA

  additionally has seemingly unconstrained authority to issue bonds. An entire section of

  the University of Kansas Hospital Authority Act addresses the issuance of bonds, with

  the lead provision stating that UKHA

         has the power and is authorized to issue from time to time [UKHA’s]
         bonds in such principal amounts as the authority determines to be
         necessary to provide sufficient funds for achieving any of [UKHA’s]
         corporate purposes, including the payment of interest on bonds of
         [UKHA], the establishment of reserves to secure such bonds, refunding
         any outstanding bonds and all other expenditures of [UKHA] incident to
         and necessary or convenient to carry out its corporate purposes and
         powers.

  Kan. Stat. Ann. § 76-3312(a)(1) (emphasis added). In managing the bonds, the

  UKHA board is tasked with (1) selecting a “bond financing team, including bond

  counsel and bond underwriter . . . , to provide all professional services required to the

  bond issuance,” Kan. Stat. Ann. § 76-3312(b)(2); (2) pledging any part of UKHA’s

  revenues and/or assets to secure the bond, Kan. Stat. Ann. § 76-3312(c); (3) limiting

  “the purpose to which the proceeds of sale of bonds may be applied and pledging

  such proceeds to secure the payment of the bonds,” id.; (4) limiting “the issuance of



                                                24
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022     Page: 25



  additional bonds” or the terms of additional bonds, id.; and (5) limiting “the amount

  of moneys to be expended by [UKHA],” id.

         It is also abundantly clear that any bond issued by UKHA is the sole

  responsibility of UKHA and not backed by the State of Kansas. Specifically, a

  provision of the Act says that “every issue of [UKHA’s] bonds shall be obligations of

  [UKHA] payable out of any revenues or moneys of [UKHA].” Kan. Stat. Ann. § 76-

  3312(a)(2) (emphasis added). More explicitly showing a division between UKHA

  and the state relative to bonds, the Act says that “[n]either the state of Kansas nor the

  regents shall be liable for bonds of [UKHA], and such bonds shall not constitute a

  debt of the state or of the regents.” Kan. Stat. Ann. § 76-3312(n). The same provision

  requires that a statement to this effect be printed on the face of any bond issued by

  UKHA. Id. Reciprocally, the state has pledged that it “will not limit or alter the rights

  . . . vested in [UKHA] to fulfill the terms of any agreements made with [bond]

  holders . . . or in any way impair the rights and remedies of such holders until such

  bonds [are fully paid and discharged].” Kan. Stat. Ann. § 76-3312(q). And, somewhat

  like with the state’s disclaimer of liability, the board is authorized to print language

  to this effect on the face of any bond it issues. Id.

         Against this weighty and voluminous evidence that UKHA generates revenue,

  controls its own finances, and can issue bonds, UKHA presents two less persuasive

  arguments. First, UKHA argues its financial structure supports an arm-of-the-state

  finding because it cannot levy taxes. But, under our precedent, an entity’s inability to


                                              25
Appellate Case: 22-3000     Document: 010110766276         Date Filed: 11/09/2022      Page: 26



  levy taxes is emblematic of it being an arm of the state only if the entity also cannot

  issue bonds without state oversight and cannot generate its own revenue. Sturdevant,

  218 F.3d at 1169–1170; Duke, 127 F.3d at 980. Accordingly, UKHA’s inability to

  levy taxes is of minimal weight in the calculus.

         Second, UKHA notes it is subject to reporting and review requirements. It is

  true that an entity being subject to reporting and auditing requirements favors an arm-

  of-the-state finding. Steadfast Ins. Co., 507 F.3d at 1254–55. And the Act does

  require UKHA to submit financial information for review to various state actors, in

  that UKHA

         shall submit to the regents, the governor and the legislature within six
         months after the end of the fiscal year a report which shall set forth a
         complete and detailed operating and financial statement of [UKHA]
         during such year. Also included in the report shall be comprehensive
         information regarding all audit reports performed in such year.

  Kan. Stat. Ann. § 76-3312(p). But we are unpersuaded this consideration is capable

  of swinging the finance factor in favor of an arm-of-the-state finding given the

  extensive latitude the Act provides UKHA regarding the management of its finances,

  its ability to generate revenue, and its ability to issue bonds.6 This is particularly true

  where local governmental entities that do not benefit from sovereign immunity, such

  as counties, also must make their financial information available for public



         6
          Additionally, it is debatable whether the requirement that an entity report its
  finances falls within the finances factor rather than the autonomy factor, which we
  discuss next. See Steadfast Ins. Co., 507 F.3d at 1254–55 (discussing auditing and
  reporting requirements as part of autonomy factor).

                                              26
Appellate Case: 22-3000    Document: 010110766276         Date Filed: 11/09/2022       Page: 27



  inspection. See Kan. Stat. Ann. §§ 12-866(b); 19-26,105(c), (d); 19-228(b); 19-3521.

  Thus, without any evidence in the record demonstrating UKHA receives subsidies,

  not to be confused with revenue streams, from the State of Kansas, the finances

  factor cuts against UKHA being an arm of the state.7 This conclusion alone is

  sufficient to vacate the district court’s grant of UKHA’s motion to dismiss and

  remand so the parties might submit evidence on the Steadfast factors.

  2.    UKHA’s Reliance on Sturdevant is Misplaced

        To overcome this conclusion, UKHA attempts to rely upon Sturdevant. There,

  we indicated a court may conclude an entity is an arm of the state where there is

  ambiguity regarding the entity’s legal liability for judgment but other factors all favor

  an arm-of-the-state conclusion. Sturdevant, 218 F.3d at 1166, 1171. Three things

  distinguish the present case from Sturdevant. First, as discussed, the text of the

  University of Hospital Kansas Authority Act supports the conclusion that the

  finances factor favors a finding that UKHA is not an arm of the state.

        Second, even if one were to determine the factor was neutral, such a

  conclusion would still require remand. From an evidentiary standpoint, in Sturdevant,


        7
           In discussing the finances factor, the district court cited a provision of the
  Act allowing UKHA to receive compensation for services it provided to the
  University of Kansas Medical School in the training of medical students and for
  patient care services to indigent Kansas citizens. It is not apparent how these revenue
  streams differentiate UKHA from a private hospital that contracts with the state and
  provides like services. The proper focus is on whether the state provides financial
  assistance to and subsidizes the entity. See Hess, 513 U.S. at 45 (discussing the
  financial solvency of an entity and its ability to generate its own revenue). Thus, the
  ability to generate these revenues cuts in favor of financial autonomy, not against it.

                                             27
Appellate Case: 22-3000     Document: 010110766276         Date Filed: 11/09/2022    Page: 28



  the ambiguity regarding the liability for any judgment arose from the presentation of

  conflicting evidence, not from the absence of evidence. Id. at 1165–66. Thus, the

  entity asserting it was an arm of the state attempted to meet its burden. Here, there is

  no reason to conclude ambiguity exists regarding UKHA’s finances where UKHA

  merely failed to present any evidence on the subject.8

        Third, and most problematic for UKHA’s reliance on Sturdevant, exercising de

  novo review, we are unable to concur with the district court’s assessment that, based

  exclusively on the language of the University of Kansas Hospital Authority Act, the

  autonomy factor favors UKHA being an arm of the state. We begin by providing a

  brief overview of how to approach the autonomy factor. We then apply that analysis,

  relying on six considerations apparent from the text of the Act.9




        8
          If the absence of evidence permitted a finding of ambiguity, we would
  incentivize an entity that bore liability for any judgment against it and with finances
  independent of a state to demur from presentation of evidence on these matters,
  especially in situations where the entity is in possession of the evidence. To avoid
  this perverse incentive, if the entity with the burden fails to present evidence of its
  finances and legal liability, and the judicially noticed evidence is unclear, the factor
  counts against the entity being an arm of the state.
        9
           The considerations we discuss are (1) control of the entity by the governor
  and legislature, (2) classification of the entity’s employees, (3) the entity’s ownership
  and control over property, (4) the entity’s ability to form contracts, (5) the entity’s
  ability to set policies, and (6) the ability of the entity to sue and be sued. These
  considerations are not an exhaustive list, just those that other courts have relied upon
  when analyzing the autonomy factor and that are apparent from the present record
  evidence.
                                                28
Appellate Case: 22-3000     Document: 010110766276         Date Filed: 11/09/2022      Page: 29



         a.     Autonomy factor basics

         The autonomy factor is the most complex of the four factors because it spans a

  broad range of considerations. In analyzing this factor, a court must remain cognizant

  that some ties and oversight will always remain between the state and an entity

  created by the state. Takle v. Univ. of Wis. Hosp. & Clinics Auth., 402 F.3d 768, 771

  (7th Cir. 2005). This is true even where it was the state’s intent to privatize an entity.

  See id. To this point, the Seventh Circuit, when considering a very similar set of

  circumstances as those underlying the formation and operation of UKHA, pointedly

  opined,

         [t]he strings that tie the hospital to the state are found in many cases in
         which a state decides to privatize a formerly state function. They do not
         require the privatization be treated as a farce in which the privatized
         entity enjoys the benefits both of not being the state and so being freed
         from the regulations that constrain state agencies, and of being the state
         and so being immune from suit in federal court.

  Id.

         b.     Autonomy factor considerations

                i.     Control of entity by governor & legislature

         Turning to specifics, a common consideration in analyzing the autonomy

  factor is the role the state executive branch, specifically the governor, and the state

  legislature play in the operations of the entity. See id. at 770; see also Steadfast Ins.

  Co., 507 F.3d at 1254; Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at

  71–72; Sturdevant, 218 F.3d at 1168–69. In many cases involving entities asserting

  arm-of-the-state status, the governor and legislature respectively appoint and confirm

                                              29
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022    Page: 30



  members of the board that oversees the entity, and this structure weighs against the

  entity’s autonomy from the state. Steadfast Ins. Co., 507 F.3d at 1254; Fresenius

  Med. Care Cardiovascular Res., Inc., 322 F.3d at 71–72; Sturdevant, 218 F.3d at

  1169. However, “the power to appoint is not the power to control.” Takle, 402 F.3d at

  770. As such, this is but one consideration and a governor’s appointment power is not

  sufficient to establish that the autonomy factor favors an arm-of-the-state finding.

  Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at 71. Rather, courts also

  look at (1) the ability of the governor to remove appointees, Steadfast Ins. Co., 507

  F.3d at 1254; Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at 71; and

  (2) the governor’s power to block or veto action taken by the board of the entity,

  Hess, 513 U.S. at 44; Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at 72.

        While the district court concluded this consideration favored UKHA not being

  autonomous from the state, we conclude the consideration produces mixed results

  that favor a finding of autonomy. The board governing UKHA is composed of

  nineteen members, of which thirteen were appointed by the governor and confirmed

  by the legislature at UKHA’s inception. Kan. Stat. Ann. § 76-3304(b). However, the

  Act greatly curtails the governor’s discretion in appointments after selection of the

  first board. This is because, upon a vacancy on the board, the appointment of a new

  member is a two-step process, with the board identifying two or three candidates

  from whom the governor must select when making an appointment to fill the

  vacancy. Kan. Stat. Ann. § 76-3304(e). Thus, while the governor had wide-ranging


                                            30
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022    Page: 31



  appointment power at UKHA’s inception, that power contracted long ago.

  Additionally, nothing in the Act gives the governor any authority to remove a

  member of the board. Rather, that function is expressly left to the board itself. Kan.

  Stat. Ann. § 76-3304(j). Furthermore, although the governor appoints the majority of

  board members, the Act leaves it to the board to select its leadership and to form

  committees. Kan. Stat. Ann. § 76-3304(g). Likewise, the Act tasks the board, not the

  governor, with power to “appoint a president who shall serve at the pleasure of the

  board” and “as the chief executive officer of [UKHA].” Kan. Stat. Ann. § 76-3304(l);

  see also Kan. Stat. Ann. § 76-3308(a)(14). And, interestingly, taking the mantra of

  “the power to appoint is not the power to control” a step further, Takle, 402 F.3d at

  770, it is the president, not the board, who “shall direct and supervise administrative

  affairs and the general management of [UKHA],” Kan. Stat. Ann. § 76-3304(l). Thus,

  the governor determines neither who among the board members leads the board nor

  the individual in charge of overseeing the day-to-day operations of UKHA.

  Accordingly, we disagree with the district court’s conclusion that this consideration

  supports a finding that UKHA is under the control of the state.

               ii.    Classification of employees

        Another common consideration within the autonomy factor is how employees

  of the entity are classified, including whether they are “state” employees, whether

  they must partake in state retirement and benefit programs, and whether they are




                                             31
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022     Page: 32



  subject to a state merit system for purposes of hiring.10 Steadfast Ins. Co., 507 F.3d at

  1254; see also Takle, 402 F.3d at 771 (noting that employees remained “state

  employees” but not counting this consideration significantly against autonomy where

  the structure was established only to permit employees to take part in retirement

  system); cf. Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at 64

  (hypothesizing that entity might gain advantage in employment market if it is not an

  arm of the state and subject to state regulations and systems on hiring and firing of

  employees and benefits). This consideration favors a finding of autonomy.

        In multiple places, the University of Kansas Hospital Authority Act explicitly

  declares that employees of the hospital and UKHA “shall not be considered state

  employees” both for purposes of the Act and for purposes of any other state law or

  regulation. Kan. Stat. Ann. § 76-3303(h); see also Kan. Stat. Ann. § 76-3303(n) (“A

  [UKHA] employee shall not be considered to be a state employee, as such term is

  defined in this act or in any other statute or regulation.”). Likewise, the Act instructs

  that “nothing . . . shall be construed as placing any officer or employee of [UKHA] in

  the classified or unclassified service under the Kansas civil service act.” Kan. Stat.

  Ann. § 76-3311(b). And rather than placing UKHA in existing state benefit programs

  and subjecting them to the state merit hiring system, the Act leaves discretion to the




        10
          The district court never discussed the classification of employees when
  analyzing the autonomy factor.
                                           32
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022      Page: 33



  UKHA board to create these programs and systems and to set the terms of

  employment, stating that UKHA

        may employ such employees as it may require and upon such terms and
        conditions as it may establish. [UKHA] shall establish personnel,
        payroll, benefit and other such systems as authorized by the board . . . .
        [UKHA] shall determine the qualifications and duties of its employees
        subject to any statutes concerning licensure, certification or registration
        under state law. The board shall develop and adopt policies and
        procedures that will afford its employees grievance rights, ensure that
        employment decisions shall be based upon merit and fitness or
        applicants and shall prohibit discrimination because of race, religion,
        color, sex, or national origin.

  Kan. Stat. Ann. § 76-3311(a) (emphasis added). The Act also delegates additional

  discretion to the board relative to the establishment of retirement benefits for

  employees hired after the transfer of the hospital from the regents to UKHA,

  permitting the board to either (1) affiliate with the state retirement system or

  (2) create an independent retirement system for UKHA employees. Kan. Stat. Ann.

  § 76-3322. Accordingly, the Act largely treats UKHA like a private hospital when it

  comes to hiring, firing, managing, and providing benefits for its employees.

        The Act’s classification and parameters for UKHA hiring and managing

  employees have all the hallmarks of UKHA being autonomous. And, through its brief

  on appeal, UKHA does not identify a single provision of the Act contradicting this

  conclusion. Nor have we located any such provision. Accordingly, consideration of

  the classification of employees strongly favors a finding of autonomy.




                                             33
Appellate Case: 22-3000      Document: 010110766276       Date Filed: 11/09/2022      Page: 34



                 iii.   Ownership & control of property

           A third consideration in the autonomy factor analysis is whether the entity has

  ownership and control over property. Steadfast Ins. Co., 507 F.3d at 1254; Takle, 402

  F.3d at 771. Unlike the prior two considerations, this consideration demonstrates a

  degree of control by the state over UKHA and favors UKHA being an arm of the

  state.

           As a starting point, nothing in the University of Kansas Hospital Authority Act

  transfers ownership of any of the buildings or facilities in which UKHA operates

  from the University of Kansas to UKHA. This, on its own, might not be of great

  significance, as “[m]any private entities operate on public land or in public

  buildings,” including clearly private commercial entities like “concessionaires in

  airports.” Takle, 402 F.3d at 771. However, UKHA also has no hope of ever owning

  any new buildings or facilities because the Act instructs that even if UKHA finances

  the construction of buildings and facilities, “the buildings and facilities constructed

  shall become the property of Kansas upon completion and acceptance by the

  secretary of administration.” Kan. Stat. Ann. § 76-3308a(a). Moreover, UKHA is not

  free to undertake the construction of new buildings or facilities or to repair or

  renovate existing buildings and facilities without first obtaining approval from the

  state board of regents and the secretary of the administration at the University of

  Kansas. Kan. Stat. Ann. § 76-3308a(a)–(b). To add to the web of oversight and state

  control over buildings and facilities, the board of regents may not approve any capital


                                              34
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022       Page: 35



  improvement proposed by UKHA without consulting with the State Building

  Construction Joint Committee. See id. Thus, when it comes to the most tangible and

  valuable property, UKHA lacks autonomy.

        Provisions of the Act governing UKHA’s control over intangible property and

  over tangible and real properties that are not buildings or facilities take a generally

  different tack. The Act envisioned properties of this nature might be transferred from

  the University of Kansas to UKHA on the date that responsibility for operation of the

  hospital was transferred from the regents to UKHA.11 Kan. Stat. Ann. § 76-3309(a).

  Of more consequence and certainty, the Act gives UKHA the power to

        purchase, lease, trade, exchange, or otherwise acquire, maintain, hold,
        improve, mortgage, sell, lease and dispose of personal property,
        whether tangible or intangible, and any interest therein; and to
        purchase, lease, trade, exchange or otherwise acquire real property or
        any interest therein, and to maintain, hold, improve, mortgage, lease
        and otherwise transfer such real property, so long as such transactions
        do not conflict with the mission of the authority as specified in th[e] act.

  Kan. Stat. Ann. § 76-3308(a)(7) (emphasis added). Likewise, UKHA has the power

  to “acquire space, equipment, services, supplies and insurance necessary to carry out

  the purposes of th[e] act.” Kan. Stat. Ann. § 76-3308(a)(11). The board has additional

  powers to regulate the use of property, in that the Act tasks it with “develop[ing]

  policies and procedure generally applicable to the procurement of goods, services and



        11
           The Act goes on to say that “[a]ny disputes that arise in the transfer of
  property from the university to [UKHA] shall be resolved by the governor.” Kan.
  Stat. Ann. § 76-3309(d). This provision demonstrates a degree of control by the state,
  indicating UKHA might be an arm of the state, as a typical dispute over property
  would be resolved through judicial channels.
                                            35
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022    Page: 36



  construction.” Kan. Stat. Ann. § 76-3308(a)(9). And the board is tasked with the

  power to “establish policies and procedures regarding . . . the use, occupancy or

  operation of any [UKHA] facility,” with said policies and procedures “not . . . subject

  to supervision or regulation by any commission, board, bureau or agency of the

  state.” Kan. Stat. Ann. § 76-3308(a)(15) (emphasis added).

        Overall, while the legislature’s decision not to transfer existing buildings and

  facilities to UKHA may not be surprising, UKHA’s inability to own buildings and

  facilities it constructs with funds from its revenues cuts against UKHA having

  autonomy from the state. And while UKHA has authority over other types of

  property, its authority here is not so vast as to swing the consideration against an

  arm-of-the-state conclusion.

               iv.    Ability to form contracts

        Another consideration, albeit one discussed with less frequency, is an entity’s

  ability to form its own contracts with government entities and commercial

  enterprises. Sikkenga, 472 F.3d at 719–20. This consideration overwhelmingly favors

  UKHA having autonomy from the state because the University of Kansas Hospital

  Authority Act contains at least five separate provisions giving the board and UKHA

  power to form contracts without approval or oversight from the state or any state

  agency. First, the “Findings, purpose” section of the Act indicates that, to provide the

  desired level of care, the hospital needed freedom “to engage in arrangements with

  public and private entities.” Kan. Stat. Ann. § 76-3302(a)(6). Second, the Act grants


                                             36
Appellate Case: 22-3000     Document: 010110766276          Date Filed: 11/09/2022      Page: 37



  UKHA the power to “develop policies and procedures generally applicable to the

  procurement of goods [and] services,” Kan. Stat. Ann. § 76-3308(a)(9), which

  naturally implicates the formation of contracts with commercial entities. Third, the

  Act delegates to UKHA the power to “contract for and to accept any gifts, grants and

  loans of funds, property, or any other aid.” Kan. Stat. Ann. § 76-3308(a)(10)

  (emphasis added). Fourth, the Act also delegates to UKHA the power to “participate

  in joint ventures with individuals, corporations, governmental bodies or agencies,

  partnerships, associations, insurers or other entities to facilitate any activities or

  programs.” Kan. Stat. Ann. § 76-3308(c). Fifth, and directly to the point, the Act

  grants UKHA the broad and unregulated power to

         make and execute contracts, guarantees or any other instruments and
         agreements necessary or convenient for the exercise of its powers and
         functions including, without limitation, to make and execute contracts
         with hospitals or other health care businesses to operate and manage any
         or all of the hospital facilities or operations and to incur liabilities and
         secure the obligations of any entity or individual.

  Kan. Stat. Ann. § 76-3308(a)(5) (emphasis added).

         Similar to the classification-of-employees consideration, UKHA’s brief on

  appeal does not identify a single statutory provision placing any direct limit or any

  state oversight on UKHA’s ability to enter into contracts. And our review of the Act

  identifies no such provision. Accordingly, consideration of UKHA’s ability to form

  contracts strongly supports a finding that UKHA is autonomous from the state.




                                              37
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022     Page: 38



               v.     Ability to set policies

        An entity’s ability to set its own policies, without oversight and control from

  the state or a state agency, is instrumental in the entity being autonomous from the

  state. Sikkenga, 472 F.3d at 720. Conversely, if day-to-day operations of an entity

  were controlled by the state, autonomy would almost certainly not exist. The

  University of Kansas Hospital Authority Act unambiguously provides UKHA

  unrestricted power to set policies governing its day-to-day operations. For instance,

  UKHA has the power to “establish policies and procedures regarding any services

  rendered for the use, occupancy or operation of any [UKHA] facility” and the

  policies established are “not to be subject to supervision or regulation by any

  commission board, bureau or agency of the state.” Kan. Stat. Ann. § 76-3308(a)(15).

  Similarly, the Act grants to the board of UKHA the power to “adopt, repeal and

  amend such rules, procedures and bylaws, not contrary to law . . ., as it deems

  expedient for its own governance and for the governance and management of

  [UKHA].” Kan. Stat. Ann. § 76-3304(k). And, as noted earlier, the president, who is

  selected by and serves at the pleasure of the board, is tasked with supervising and

  managing UKHA’s affairs. Kan. Stat. Ann. § 76-3304(l). If these three provisions do

  not demonstrate UKHA’s control over its own affairs free of state oversight, a fourth

  provision definitively does. Under the provision of the Act entitled “Cessation of

  regents’ authority of hospital operations,” UKHA assumed full control of the hospital

  upon its creation, with the provision stating, “[f]ollowing the creation of [UKHA]


                                                38
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022     Page: 39



  and on the transfer date under th[e] act, the regents shall have no further control over,

  or responsibility for the operation of the university of Kansas hospital.” Kan. Stat.

  Ann. § 76-3310. In sum, the consideration regarding the power to set policies and

  control the day-to-day operation of the hospital strongly favors UKHA being

  autonomous.12

               vi.    Ability to bring suit on own behalf

        A final consideration courts have looked at is the ability of the entity to sue

  and be sued, with the existence of such ability supporting a finding that the entity is

  autonomous. Sikkenga, 472 F.3d at 719; see also U.S. ex rel. Oberg v. Penn. Higher

  Educ. Assistance Agency, 804 F.3d 646, 668 (4th Cir. 2015); cf. Daniel v. Univ. of

  Tex. SW Med. Ctr., 960 F.3d 253, 259 (5th Cir. 2020) (considering whether an entity

  can sue or be sued as a standalone fifth factor rather than as part of the autonomy

  analysis). Here, the University of Kansas Hospital Authority Act directly speaks to

  this consideration as UKHA “shall have all the powers necessary to carry out the

  purposes and provision of th[e] act, including, without limitation, the [power] to . . .

  sue and be sued in its own name.” Kan. Stat. Ann. § 76-3308(a). Indeed, UKHA has




        12
            The only limitation on UKHA’s ability to set its own policies involves the
  performance of abortions in UKHA’s facilities as the Act instructs that “no abortion
  shall be performed, except in the event of a medical emergency, in any medical
  facility, hospital or clinic owned, leased or operated by [UKHA].” Kan. Stat. Ann.
  § 76-3308(i). Viewed in totality with the otherwise unlimited and unregulated control
  vested in UKHA regarding use and operation of the hospital and associated facilities,
  this one carveout carries little weight in the context of an autonomy and arm-of-the-
  state analysis.
                                               39
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022        Page: 40



  been a party in over a dozen suits before the Kansas Court of Appeals. See e.g., Univ.

  of Kan. Hosp. Auth. v. Bd. of Cnty. Comm’rs of Franklin Cnty., 469 P.3d 806 (Kan.

  Ct. App. 2020); Clayton v. Univ. of Kan. Hosp. Auth., 388 P.3d 187 (Kan. Ct. App.

  2017); Univ. of Kan. Hosp. Auth. v. Bd. of Cnty. Comm’rs of Wyandotte Cnty., 313

  P.3d 60 (Kan. Ct. App. 2013); Univ. of Kan. Hosp. Auth. v. Yang, 293 P.3d 816 (Kan.

  Ct. App. 2013) (unpublished table decision); Univ. of Kan. Hosp. Auth. v. Bd. of

  Comm’rs of Cnty. of Wabaunsee, 251 P.3d 673 (Kan. Ct. App. 2011) (unpublished

  table decision). Accordingly, this consideration favors a finding of autonomy.

               vii.   Totality of considerations

        When viewing the considerations together, we conclude the autonomy factor,

  based only on the language of the University of Kansas Hospital Authority Act,

  favors concluding that UKHA is an autonomous entity and not an arm of the state.

  Alternatively, at best, this factor is neutral for UKHA’s arm-of-the-state position.

  The considerations surrounding the classification of employees, the ability to form

  contracts, the ability to establish policies and govern day-to-day affairs without

  interference from the state, and the ability to sue all unquestionably favor autonomy.

  Meanwhile, the remaining two considerations—control by the governor and

  legislature and ownership of property—have mixed analyses, with some aspects

  favoring a finding of autonomy and other aspects countenancing against such a

  finding. Furthermore, the aspects weighing against a finding of autonomy are ones on

  which other courts, when analyzing whether a healthcare provider was an arm of the


                                             40
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022    Page: 41



  state, have placed limited importance. See Takle, 402 F.3d at 771 (observing that

  there will always be strings between state and entity created by the state and

  downplaying importance of state owning property used by entity); see also Oberg,

  804 F.3d at 672 (placing minimal weight on annual reporting requirement placed on

  entity); Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at 71–72

  (concluding entity autonomous and not arm of the state even though governor had

  wide authority to appoint board members). Therefore, we conclude this is not a case

  where an entity asserting arm-of-the-state status can overcome uncertainty regarding

  its finances. As a result, the approach we employed in Sturdevant is inapplicable.

                             E.    Summation & Disposition

        As discussed above, we conclude the burden was on UKHA to present

  evidence and argument demonstrating it is an arm of the state. UKHA failed to meet

  this burden. Although the district court attempted to undertake that burden it erred in

  conducting sua sponte review of the University of Kansas Hospital Authority Act

  because, applying the Steadfast factors, (1) the finances factor appears to weigh

  against an arm-of-the-state conclusion; (2) any uncertainty regarding UKHA’s

  finances weighs against UKHA’s position given it bore the burden; and (3) de novo

  review of the Act supports the conclusion UKHA is autonomous from the state such

  that UKHA could not overcome any uncertainty regarding the finances factor.




                                            41
Appellate Case: 22-3000     Document: 010110766276        Date Filed: 11/09/2022     Page: 42



        This leads us to the appropriate disposition and to how the litigation should

  proceed on remand.13 We could reverse the district court’s grant of UKHA’s Federal

  Rule of Civil Procedure 12(b) motion to dismiss and remand for UKHA to file an

  answer. Instead, for two reasons, we take a slightly different approach and merely

  vacate the district court’s order so it might receive evidence from UKHA on remand

  and reevaluate whether UKHA is an arm of the state. First, such an approach is more

  efficient where UKHA could renew the gist of its arm-of-the-state argument through

  a Rule 12(c) motion. See Fed. R. Civ. P. 12(h) (providing that challenges to subject

  matter jurisdiction may be raised at any time). Second, requiring UKHA to first file

  an answer before being permitted to further pursue its arm-of-the-state argument

  could subject UKHA to unnecessary litigation in the event it can muster evidence that

  it is entitled to sovereign immunity. And delaying proceedings on UKHA’s arm-of-

  the-state defense tilts against basic principles of fairness where we had not previously

  held the burden fell on the entity asserting it is an arm of the state. Accordingly, on

  remand, UKHA may opt to renew its Rule 12(b) motion or to file an answer so the




        13
           UKHA argues that even if we disagree with the district court’s arm-of-the-
  state analysis, Ms. Hennessey failed to plead the elements of diversity of citizenship.
  This argument is without merit, particularly in light of Ms. Hennessey’s pro se status
  when filing her federal complaint. Ms. Hennessey alleged she is a citizen of Missouri
  and UKHA is “a corporate entity established by law that operates the hospital located
  at 4000 Cambridge Street, Kansas City, Kansas 66106” and “a Kansas corporation
  and/or entity operating a hospital located in Kansas City, Wyandotte County,
  Kansas.” ROA at 6–7. These allegations, taken as true and liberally construed, permit
  the conclusion that UKHA is incorporated in and has a principal place of business in
  Kansas, a state diverse from Ms. Hennessey’s residence in Missouri.
                                             42
Appellate Case: 22-3000    Document: 010110766276        Date Filed: 11/09/2022     Page: 43



  case may proceed to the next step in litigation.14 If UKHA renews its Rule 12(b)

  motion, the district court should employ the two-step process discussed earlier, first

  considering the four structural factors from Steadfast and then, if those factors point

  in different directions, considering the twin aims of sovereign immunity. See Hess,

  513 U.S. at 47; Fresenius Med. Care Cardiovascular Res., Inc., 322 F.3d at 65;

  Duke, 127 F.3d at 978.

                                  III.   CONCLUSION

        We VACATE the district court’s order granting UKHA’s motion to dismiss and

  REMAND for further proceedings consistent with this opinion.




        14
           If UKHA renews its Rule 12(b) motion, the motion shall be limited to the
  subject matter jurisdiction and sovereign immunity grounds raised in the earlier Rule
  12(b) motion. Our vacatur and remand does not provide UKHA the opportunity to
  restart Rule 12(b) proceedings and advance new Rule 12(b) theories for dismissal.
                                             43